ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
The Analysis Group, LLC                      )      ASBCA No. 59221
                                             )
Under Contract No. NOO 178-05-D-46 l 7       )

APPEARANCE FOR THE APPELLANT:                        William A. Shook, Esq.
                                                      The Law Offices of William A. Shook PLLC
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Valerie G.S. Hirsch, Esq.
                                                     Associate Counsel
                                                     Naval Surface Warfare Center
                                                      Carderock Division

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 September 2014


                                             ~   MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59221, Appeal of The Analysis
Group, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals